— In an action, inter alia, to recover damages for breach of contract, fraud and professional negligence, defendant Lukas appeals from an order of the Supreme Court, Nassau County (Robbins, J.), dated October 22, *8541981, which, inter alia, vacated a prior order dismissing the action as to him and determined that the complaint was timely served on him. By order dated November 15,1982 this court remitted the matter to Special Term to hear and report on the question of when the complaint was initially served. The appeal has been held in abeyance in the interim (Leunes v Lukas, 90 AD2d 808). Special Term has now complied. Order affirmed, without costs or disbursements. Upon remittitur, Special Term determined that the complaint was duly served on April 23, 1981. Based upon this finding we conclude that Special Term did not err in vacating the prior order of dismissal and deeming the complaint timely served. Lazer, J. P., Gibbons, Thompson and Bracken, JJ., concur.